Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim 4 is rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Singleton (Pub. No.: US 2007/0235548 A1) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Singleton (Pub. No.: US 2007/0235548 A1) in view of Chin et al. (US Pub. No.: 2011/0316158 A1).
Regarding Claim 4, Singleton discloses					            	            a method of making a device, comprising:	reducing a thickness of two or more die (Par. 0034-0042, Fig. 2 – in Fig. 2, a plurality of electrical/opto-electrical components 20a, 20b, 20c are shown; each electrical component can be considered a die; the die could be a microprocessor chip, an LED, a switch etc.; the thickness of the electronic inlay 100 has been mentioned to be preferably between 0.018” to 0.028” which implies the thickness of the two or more die has been reduced);	stacking said two or more die onto a PCB (Par. 0034-0042, Fig. 2 – circuit board 10 can be considered as a printed circuit board; a plurality of dies 20a-20c are stacked onto the printed circuit board 10); 	encapsulating said die between sheets of a laminate material via an encapsulation process (Par. 0041-0046 & 0060-0063, Figs. 2 & 5 – the bottom laminate material formed of bottom cover sheet 104 & seal coating 106, the top laminate material formed of top cover sheet 102 & seal coating 106; after the two or more die, 20a-20c, are stacked onto the PCB 10 and the bottom surface of the PCB is affixed to the bottom cover sheet 104, this intermediate structure is then put into an injection molding apparatus; the injection molding apparatus then injects a thermosetting polymeric material via a nozzle 60; during the injection process, gates are used to allow the flow of the thermosetting material between the top and bottom cover sheets; the start to the end of the injection process of injecting the thermosetting material could be considered as the encapsulation process; an encapsulant of thermosetting material 50 is provided between the top cover sheet 102 and the bottom cover sheet 104); and 	hardening said encapsulation to form said device via a hardening process, said hardening process different from said encapsulation process (Par. 0041-0046 & 0060-0063, Figs. 2 & 5 - it is important to note that this prior art does not explicitly teach a hardening process; however, the presence of the hardening process is implied; during the encapsulation process, the injection molding apparatus injects a thermosetting polymeric material via a nozzle 60; the thermosetting polymeric material is then turned into a layer of thermosetting material 50 through a process of curing (not explicitly mentioned); it is important to note that the process of curing is inherent to the thermosetting material which it must go through to reach its final usable state; this curing creates cross-linking between polymers to form irreversible chemical bond; the cross-linking ensures that the product would not re-melt when it goes through subsequent high temperature processes; this curing process could be considered as the hardening process which is clearly different from the earlier performed encapsulation process).	
In the alternative, assuming arguendo that Singleton is not emphatic enough regarding reducing a thickness of two or more die; and stacking said two or more die onto a PCB,		Chin et al. discloses					            	           				 a method of making a device, comprising:	reducing a thickness of two or more die (abstract, Paragraph 0011 - implied); and	stacking said two or more die onto a PCB (Paragraphs 0004-0011, 0028; Fig. 1 – dies 102 & 112, board 104).											
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Chin to adapt a method of making a device, comprising: reducing a thickness of two or more die; and stacking said two or more die onto a PCB of Singleton in order to manufacture a thin and light microelectronic assembly.


Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Singleton (Pub. No.: US 2007/0235548 A1) and Chin et al. (US Pub. No.: 2011/0316158 A1), as applied to claim 4, further in view of Solberg et al. (Pub. No.: US 2006/0286717 A1).

Regarding Claim 6, modified Singleton, as applied to claim 4, does not explicitly disclose    												the method, wherein: a thickness of each of said two or more die is between approximately 0.003 inches and 0.005 inches.							However, Solberg et al. disclosesthe method, wherein: a thickness of each of said two or more die is between approximately 0.003 inches and 0.005 inches (Paragraph 0051 – this prior art teaches that the thickness of the dies is between about 0.004 inches to 0.008 inches).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the teachings of Solberg et al. to adopt the method, wherein: a thickness of each of said two or more die of Singleton is between approximately 0.003 inches and 0.005 inches in order to manufacture a thin and light microelectronic assembly.

Regarding Claim 7, modified Singleton, as applied to claim 4, does not explicitly disclose    												the method, wherein: a thickness of each of said two or more die is approximately 0.004 inches.												However, Solberg et al. disclosesthe method, wherein: a thickness of each of said two or more die is approximately 0.004 inches (Paragraph 0051 – this prior art teaches that the thickness of the dies is between about 0.004 inches to 0.008 inches; or in other word, at least in some possible embodiment a thickness of each of said two or more die could potentially be approximately 0.004 inches).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the teachings of Solberg et al. to adopt the method, wherein: a thickness of each of said two or more die of Singleton is approximately 0.004 inches in order to manufacture a thin and light microelectronic assembly.


Response to Arguments
Applicants’ arguments filed on 06/01/2022 have been fully considered but they are not found to be persuasive. Please see the rejections of the claims above for further explanation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/21/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812